IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 7, 2009

                                     No. 09-40366                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



CARLETON W ROGERS,

                                                   Plaintiff - Appellant
v.

MAJOR CARRILLO; Carillo, Major; TRINCI, Warden; WALTER, Lieutenant,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:07-CV-511


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Carleton W. Rogers, Texas prisoner # 1348848 proceeding pro se and in
forma pauperis, appeals the district court’s dismissal of his 42 U.S.C. § 1983
claims, in which he alleged that Judge Sim Lake violated his civil rights by
deciding not to review his original civil rights claims and in transferring his case
to the Galveston district court. At the district court, Rogers also alleged that
several other parties, including the Texas Department of Criminal Justice, a


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-40366

warden, a lieutenant, and Major Castillo violated his rights. The district court
dismissed all of Rogers’s claims as frivolous.
      On appeal, Rogers only addresses the district court’s dismissal of his
claims against Judge Lake, and he does not address his claims against the other
parties. Because Rogers does not brief the district court’s dismissal of his claims
against these parties, he has abandoned any appellate argument on these
claims. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1993).
      In his brief, Rogers does not challenge the district court’s conclusion that
the claim against Judge Lake is barred by absolute immunity because Judge
Lake’s actions were within his role as a federal judge and his jurisdictional
powers. Instead, Rogers merely repeats his earlier allegations that the judge
violated his rights, and he only cites authority that generally addresses judicial
immunity without any application of this law to the facts of his case. As such,
Rogers has failed to brief any argument challenging the district court’s reasons
for dismissal and has abandoned his only grounds for appeal. See Yohey v.
Collins, 985 F.2d 222, 224–25 (5th Cir. 1993); Brinkman v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Rogers’s appeal is without arguable merit and is thus frivolous.         See
Howard v. King, 707 F.2d 215, 219–20 (5th Cir. 1983) (per curiam). Because the
appeal is frivolous it is DISMISSED. See 5 TH C IR. R. 42.2. The district court’s
dismissal of Rogers’s complaint and the dismissal of this appeal as frivolous
count as two strikes for purposes of 28 U.S.C. § 1915(g).        See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).            Rogers has previously
accumulated two strikes in Rogers v. Police Chief Wooldridge, No. 06-41546, slip
op. at 2 (5th Cir. Nov. 21, 2007). Because Rogers has now accumulated more
than three strikes, he is barred from proceeding in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he “is under imminent danger of serious physical injury.” § 1915(g).

                                        2
                      No. 09-40366

APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                           3